ON MOTION FOR REHEARING

PER CURIAM.
We treat appellant’s untimely initial brief as a motion for rehearing. We withdraw our decision issued October 19, 2005 and substitute the following in its place.
The denial of appellant’s Florida Rule of Criminal Procedure 3.800(a) motion seeking additional credit for time served in jail before sentencing is affirmed. Affirmance is without prejudice for appellant to produce or specifically identify record evidence to substantiate the claim that the Broward circuit court entered a “blanket probation” order entitling appellant to additional jail credit in this Indian River County case. If the fact cannot be determined from the record, the motion should be denied. Fountain v. State, 660 So.2d 376 (Fla. 4th DCA 1995). Appellant also has the option of filing in the trial court a timely and legally sufficient Rule 3.850 motion seeking additional jail credit.
FARMER, HAZOURI and MAY, JJ., concur.